Motion Granted; Abatement Order filed January 5, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00884-CR
                                    ____________

                      ROBERT RANDALL KRAUSE, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 1734286


                               ABATEMENT ORDER

       The trial court failed to submit findings of fact and conclusions of law on the denial
of appellant’s motion to suppress. On October 10, 2011, appellant timely requested
findings of fact and conclusions of law. The Court of Criminal Appeals has determined
that if findings of fact and conclusions of law are timely requested by the non-prevailing
party, the trial court is required to file them. State v. Cullen, 195 S.W.3d 696, 699 (Tex.
Crim. App. 2006). Appellant filed a motion to abate, which is granted.
        Accordingly, the trial court is directed to reduce to writing its findings of fact and
conclusions of law on appellant’s motion to suppress and have a supplemental clerk’s
record containing those findings filed with the clerk of this Court on or before February 7,
2012.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party.
        It is so ORDERED.



                                       PER CURIAM




                                              2